DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 22 February 2021 for the application filed 07 July 2016. Claims 1 and 4-24 are pending:
Claims 2 and 3 have been canceled; and
Claims 1 and 21 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application (DIV of 13/639,816, filed 05 October 2012, which is a 371 of PCT/EP2011/055557, filed 08 April 2011) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (EP10003766, filed 08 April 2010) under 35 U.S.C. 119 (a)-(d).

Response to Arguments
	Applicant’s arguments filed 22 February 2021 have been fully considered but are not persuasive.
	Applicant argues that a prima facie case of obviousness has not been established because the cited prior art (MUELLER and LATHAM) fail to teach or suggest step (d) of amended Claim 1 and one of ordinary skill in the art would not have been motivated to combine the cited prior art (pg. 6, bottom). Specifically, Applicant argues that the 
	The Examiner respectfully disagrees.
	While MUELLER does indicate that bacterial lysates can be clarified prior to application onto the disclosed chromatographic apparatus, this clarification step is not necessarily required. As indicated in p0027 of MELLER: “Prior to application onto the apparatus according to the invention, the sample can be prepared, for example, by filtering or centrifuging (e.g. clarification of alkaline bacterial lysates)” (emphasis added). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use” (In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP §2123 II).
While lysate clarification is a common step useful for reducing the amount of precipitates in a sample, the prior art has clearly indicated that such a step is optional. Indeed, given the very small microliter – and sometimes nanoliter – recovery volumes encountered in laboratory DNA/RNA purification steps (and yields in the nanogram and picogram regimes), an additional spin-down/centrifugation step while beneficial in improving sample purity, may actually reduce recovered genomic yield due to the inherent difficulties in handling such small volumes and thereby negatively impact the overall purification. The incremental additional purity achieved by lysate clarification through filtration/centrifugation is offset by the loss of recoverable product. Thus, one of ordinary skill in the art at the time of the invention would find it obvious to forgo such a risky lysate clarification step and apply recovered cell lysate directly to a chromatographic apparatus without further purification.
Regarding the secondary prior art, LATHAM, it is acknowledged that in Example 19, LATHAM discloses SDS lysate precipitation by barium chloride followed by centrifugation (p0168). This disclosed method broadly reads on the claimed invention wherein a cell lysate is treated with anionic surfactant (step a), the anionic surfactant is precipitated by an alkali metal (step b), and spinning down the resultant precipitate solution (steps d and e). Applicant argues that LATHAM teaches a unique centrifugation step to remove precipitates prior to a DNA purification step; however, this is not the case. When considering the remaining disclosure of Example 19 of LATHAM, the centrifuged sample is subsequently analyzed by PCR, i.e., only one purification step is taught and no further chromatographic separation step or any other purification step is disclosed. Thus, one of ordinary skill in the art would find obvious 
Furthermore, LATHAM was referenced for disclosing the use of barium chloride to precipitate SDS; Applicant’s interpretation of LATHAM in the removal of SDS by centrifugation has no bearing on the applicability of LATHAM to the pending invention. Thus, even if LATHAM teaches a different purpose for centrifuging/spinning down the cell lysate, such a teaching has no bearing on the patentability of the pending invention.
(Applicant further argues that the Office had acknowledged that “centrifugation is an obvious step to one of ordinary skill in the art after the digestion of whole cell bodies…”, and thus, the Office concedes that precipitated SDS is removed from cell lysates prior to downstream processing (pg. 7). The Examiner acknowledges that this argument was made in the previous Office action. However, the scope of the invention has been altered in the recently filed amended claim set; the arguments made in the previous action, while applicable for the prior claim set, does not apply for the presently filed amended claim set.)
Applicant argues that one of ordinary skill in the art would not be motivated to combine WALTHAM with LATHAM because LATHAM discloses the use of barium chloride for isolating mRNA instead of DNA. Applicant further argues that according to the enclosed JAAKOLA reference (pg. 744, middle column), genomic DNA is a known contaminant in PCR and thus, one of ordinary skill in the art would assume that the supernatant prepared according to p0168 of LATHAM would contain little or no genomic DNA. Therefore, one of ordinary skill would not have been motivated to use the supernatant of LATHAM for isolating genomic DNA of WALTHAM (pg. 7-8).
The Examiner respectfully disagrees. Applicant mistakenly interprets LATHAM teaches using barium chloride only for RNA isolation. LATHAM was referenced for disclosing the use of barium chloride to precipitate SDS. SDS is commonly used in lysis buffers as an anionic surfactant for lysing cells and releasing genomic material, whether the genomic material is DNA or RNA. Barium chloride is taught by LATHAM to precipitate SDS; such a use of barium chloride would be the same whether the overall process isolates DNA or RNA. Even further, it is unclear how the JAAKOLA reference cited by the Applicant is applicable to the pending invention; the JAAKOLA reference simply identifies contamination issues with PCR amplification, i.e., steps not considered relevant in the presently pending invention. LATHAM simply teaches that barium chloride can be used to precipitate SDS. Whether LATHAM 
All other arguments have been indirectly addressed. 

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 13-16, and 20-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MUELLER (US PGPub 2010/0048867 A1) in view of LATHAM et al. (US PGPub 2006/0188892 A1).
	Regarding Claim 1, MUELLER discloses a method for purifying nucleic acids, including genomic DNA from a sample, using an apparatus that provides a single-step, negative chromatography process to isolate desired nucleic acids of a certain size from smaller and larger contaminants (i.e., a method for purifying genomic deoxyribonucleic acid by gel filtration chromatography; eluting the genomic DNA from the chromatographic unit as an eluate and simultaneously collecting the eluate; p0023, p0025, p0027). Prepared cell lysates are applied onto the apparatus (i.e., mixing a biological sample comprising DNA including DNA, RNA and proteins with a lysis buffer; applying the mixture to an upper surface of the solid matrix; p0027).
Said apparatus comprises layers of size exclusion chromatography (SEC) materials within a centrifuge tube with a frit at the bottom end, said tube comprising openings at the top and bottom ends (i.e., establishing a solid matrix in a chromatographic unit, wherein the chromatographic unit comprises a hollow body having an inlet and an outlet and comprising the solid matrix and a porous frit, filter fleece, or membrane placed between the outlet and the solid matrix; p0026, p0030). The SEC materials are combined in a suitable manner to achieve the desired size selection for target molecules (p0028, p0036) and comprise gel filtration material (i.e., the solid matrix is a gel-forming polymer; p0028-0029; Claim 12).
	MUELLER is deficient in disclosing the steps of preparing a lysate wherein a biological sample is mixed with a lysis buffer comprising a source of anionic surfactants and selectively precipitating solutes other than DNA from the lysate by adding to the lysate monovalent ions of alkali metals and/or divalent ions of alkaline earth metals.
LATHAM discloses methods for isolating genomic DNA (p0162) from tissue lysates prepared by conventional means (e.g., with SDS; i.e., a lysis buffer comprising a source of an anionic surfactant; Example 5; p0147). Briefly, tissue lysates are treated with barium chloride to precipitate undesired chemicals, such as SDS, to obtain a tissue lysate supernatant containing chromosomal DNA for subsequent purification (i.e., selectively precipitating the anionic surfactant by adding to the mixture a monovalent ion of an alkali metal and/or a divalent ion of an alkaline earth metal; p0168). At the time of the invention, one of ordinary skill in the art would have found it obvious to prepare sample lysates using alkali metals and/or divalent ions of alkaline earth metals as taught by LATHAM for the purification of genomic DNA taught by MUELLER. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
	Regarding Claims 13 and 14, as applied to the rejection of Claim 1, MUELLER further discloses up to 1000 µL SEC media (p0041), which reads upon the claimed ranges of 100 µL to 2 mL and 500 µL to 1 mL.
Regarding Claim 15, as applied to the rejection of Claim 1, while the prior art is deficient in explicitly disclosing an 800 µL matrix bed volume per chromatographic unit, MUELLER further discloses that the chromatography tubes can be filled with SEC materials to layer thicknesses dependent on the capacity of the materials for removing contaminants (p0033). Thus, one of ordinary skill in the art would be capable of discovering the appropriate matrix volume for the desired separation of a targeted molecule. It is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Furthermore, as admitted by the Applicant in p0052 of the Specification, the volume of the matrix bed is dependent on a number of factors, including the size and shape of the column and the type and amount of sample to be purified, and would be known to one of ordinary skill in the art.
Regarding Claim 16, as applied to the rejection of Claim 1, MUELLER further discloses a volume of clarified lysate is added to the chromatography tube (p0041). As is known to one of ordinary skill in the art, the amount of sample volume to add to a spin column is dependent on a number of factors, including sample concentration, lysate buffer used, separation matrix used, and column size, i.e., the sample volume is optimizable by one of ordinary skill in the art. Absent showings of criticality or unexpected or nonobvious results with the claimed 10 to 100 µL sample volume per 600 to 800 µL matrix bed volume, one of ordinary skill in the art would find such range obvious. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Furthermore, by Applicant’s own admission, the sample volume is obvious to one of ordinary skill in the art (Specification, p0054).
Regarding Claim 20, as applied to the rejection of Claim 1, LATHAM further discloses the use of RNase for degrading RNA in lysates (p0162). All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
Regarding Claim 21, as applied to the rejection of Claim 1, LATHAM further discloses barium chloride (p0168).
Regarding Claim 22, as applied to the rejection of Claim 1, LATHAM further discloses methods for isolating genomic DNA (p0162) from tissue lysates prepared by conventional means (e.g., with SDS; Example 5; p0147).
Regarding Claim 23, as applied to the rejection of Claim 1, MUELLER in view of LATHAM teaches a method for purifying genomic DNA by gel filtration chromatography using a chromatography tube filled with a separation matrix supported above a bottom frit (MUELLER, p0030). MUELLER in view of LATHAM is deficient in disclosing the chromatographic unit comprises a non-porous ring between the matrix and the porous frit, filter, fleece, or membrane, thereby sealing the outer area of the frit filter fleece or membrane.
However, MUELLER further discloses the application of a vacuum or overpressure to the apparatus (p0030) thereby indicating that the frit, while being porous must at least have a non-porous circumference so that a vacuum or overpressure can be successfully applied on the separation matrix. Thus, one of ordinary skill in the art would find it obvious to provide a non-porous retaining ring that seals the outer area of the frit as taught by MUELLER for the proper operation of the taught method.
Regarding Claim 24, as applied to the rejection of Claim 1, MUELLER further discloses PCR to detect eluate concentrations (p0038-0039).

Claims 4-7 and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MUELLER in view of LATHAM and further in view of WAHLBERG et al. (US PGPub 2002/0040873 A1).
	Regarding Claim 4, as applied to the rejection of Claim 1, MUELLER in view of LATHAM teaches a method for purifying genomic DNA by gel filtration chromatography using a chromatography tube (i.e., a spin column; MUELLER, p0030). MUELLER in view of LATHAM is deficient in disclosing establishing a solid matrix by centrifugation (pre-spinning).
However, the process for preparing spin columns for chromatographic purification is common; one of ordinary skill in the art would find it obvious to pre-spin the spin column to prepare the chromatographic matrix for use. For instance, WAHLBERG discloses a method for purifying DNA using a gel filtration medium (p0007) in a spin column (p0016). Prior to sample loading, WAHLBERG teaches the spin column is centrifuged at 910 ×g for approximately 5 minutes (p0015). Advantageously, this pre-spinning step removes the gel filtration medium rehydration media and otherwise prepares the column for proper use (p0015). Thus, at the time of the invention, one 
Regarding Claims 5-7, as applied to the rejection of Claim 4, WAHLBERG further teaches the spin column is centrifuged at 910 ×g for approximately 5 minutes (p0015. While WAHLBERG does not explicitly disclose the exact spin speeds or durations as those instantly claimed, the general conditions of the claims are disclosed in the prior art. As is known to one of ordinary skill in the art, the centrifuge speed and duration is dependent on the chromatography matrix used and/or the size of the spin column (e.g., 1.5 mL microfuge tube or 5 mL tube inserts). It is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claims 17-19, as applied to the rejection of Claim 1, MUELLER in view of LATHAM teaches a method for purifying genomic DNA by gel filtration chromatography using a chromatography tube (i.e., a chromatographic unit; MUELLER, p0030). MUELLER further discloses the use of a means for applying an overpressure on the column (p0030); however, MUELLER in view of LATHAM is deficient in disclosing centrifuging the chromatographic unit to elute genomic DNA.
WAHLBERG teaches a method for purifying nucleic acids from samples loaded onto a matrix in a spin column. After sample loading, WAHLBERG teaches the spin column is centrifuged at 910 ×g for approximately 6 minutes (p0015), which overlaps or borders the ranges claimed in Claim 17 and therefore, establishes cases of prima facie obviousness (MPEP §2144.05). Advantageously, the application of centrifugal force, similar to positive or negative pressures as taught by MUELLER (p0030), enhances sample separation (WAHLBERG, p0016). Thus, at the time of the invention, one of ordinary skill in the art would have found it obvious to centrifuge the chromatographic unit as taught by WAHLBERG in the method for purifying genomic DNA taught by MEULLER and LATHAM.
WAHLBERG does not explicitly disclose the exact spin speeds or durations as those instantly claimed in Claims 18 and 19. However, WAHLBERG discloses that separation is enhanced through the matrix by centrifugation (p0015-p0016); thus, the general conditions of a claim are disclosed in the prior art. It is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
 

Claims 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MUELLER in view of LATHAM with evidentiary support from GE HEALTHCARE MEDIA (Data file 18-1060-88 AD; 2008).
	Regarding Claims 8-10, as applied to the rejection of Claim 1, MUELLER in view of LATHAM teaches a method for purifying genomic DNA by gel filtration chromatography using such SEC materials as Sephacryl (MUELLER, p0028). Such a medium has a size exclusion limit of 271 bp (GE HEALTHCARE MEDIA, 2008, pg. 2, Table 1), which reads upon the claimed size exclusion limits of 150 to 500 bp (Claim 8), 200 to 400 bp (Claim 9), and 250 to 300 bp (Claim 10).

Claims 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MUELLER in view of LATHAM with evidentiary support from DAVIS et al. (US PGPub 2003/0091989 A1).
	Regarding Claims 11 and 12, as applied to the rejection of Claim 1, MUELLER in view of LATHAM teaches a method for purifying genomic DNA by gel filtration chromatography from cell lysate samples. As evidenced by DAVIS, samples that contain DNA include samples from tissues, especially blood (i.e., wherein the biological sample is a cell-containing biological sample selected from the group consisting of… body liquids; wherein the biological sample is blood; p0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777